DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/19/2020, 01/07/2021, 05/21/2021, and05/09/2022 have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "each hot-rolled coil".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the term "laminar cooling." It is unclear if the term is drawn to cooling the steel with a gas or liquid moving in a "laminar flow" regime or if it refers to another property or aspect of the cooling.
Claim 1 further requires "after unloading the coil, covering the coil on-line" and " covering on-line with an insulating enclosure."  The terms "unloading" and "on-line" appear to be drawn to the position and/or relationship of the steel with un-recited elements of a manufacturing apparatus.  Therefore, it is unclear what steps and/or structure are required by the limitations.  
Claims 2-7 are rejected due to their dependence on rejected claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (CN 105734213 A), as machine translated, in view of Asanuma et al. (JP 2001071019 A), as machine translated, and Wang et al. (US 20140373981 A1).
Regarding claims 1-3 and 5-7, Hou teaches that “compared with traditional steel, Q&P steel has excellent strength and good plasticity” (which reads upon “a high-strength Q & P steel”, as recited in the instant claim; paragraph [0004]).  Hou teaches to “heat the billet at 1150-1250°C for 60-180 min” (which reads upon “heating a Q & P steel ingot”, as recited in instant claim 1; which reads upon “the ingot is heated at a temperature of >1150 °C, and a soaking time is >60 minutes”, as recited in instant claim 2; which reads upon “the ingot is heated at a temperature of 1200-1300°C, and the soaking time is 1-3 hours”, as recited in instant claim 3; paragraph [0025]).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 1200-1300°C overlaps the range disclosed by the prior art of 1150-1250°C.  Accordingly, the prior art renders the claim obvious.  Hou teaches “hot-roll for 5-8 passes” (which reads upon “rolling”, as recited in the instant claim; paragraph [0025]).  
Hou is silent regarding coiling and associated coiling steps.  
Asanuma is similarly concerned with a high-carbon hot-rolled steel sheet (paragraph [0001]).  Asanuma teaches that “the rough rolling bar may be heated before and after the coil box, between or after the rough rolling mill” (which reads upon “after heating a steel ingot, subjecting it to rough rolling”, as recited in the instant claim; paragraph [0027]).  Asanuma teaches that “the slab equivalent to S45C was finish-rolled at 800°C” (which reads upon “finish rolling”, as recited in instant claim 1; paragraph [0019]).  Asanuma teaches “finish rolling at a temperature above the Ar3 transformation point” (which reads upon “the rough rolling and finish rolling are performed in a temperature zone for complete austenization”, as recited in instant claim 4; paragraph [0029]).  Asanuma teaches “coiling at a coiling temperature of 500-600°C” (which reads upon “coiling to obtain a hot-rolled coil”, as recited in the instant claim; paragraph [0006]).  Asanuma teaches that “the coil wound at a coiling temperature of 500 to 600°C was slowly cooled with a slow cooling cover in a nitrogen gas atmosphere with a different oxygen concentration” (which reads upon “after unloading the coil, covering the coil on-line with an insulating enclosure”, as recited in the instant claim; paragraph [0022]).  Asanuma teaches that “the slab equivalent to S45C was finish-rolled at 800°C, coiled at 580°C before the completion of pearlite transformation, and charged into a slow cooling cover at various temperatures while changing the coil conveying time. % nitrogen gas atmosphere to 400° C. at 5° C./hr, and then allowed to cool in the atmosphere” (which reads upon “after a specified period of insulating time, removing the coil from the insulating enclosure, and cooling it to room temperature in air, wherein the coiling is performed at a temperature of 400 - 600 °C; said covering on-line with an insulating enclosure means each hot-rolled coil is individually covered with an independent, closed insulating enclosure unit”, as recited in the instant claim; paragraph [0019]).  Asanuma teaches that “after 18 minutes, the wound coil was inserted into a slow cooling cover filled with nitrogen gas with an oxygen concentration of 4%, and cooled to 400 °C” (which reads upon “each hot-rolled coil is individually covered with an independent, closed insulating enclosure unit within 60 minutes after unloading; the insulating time of the steel coil in the insulating enclosure is >60 minutes”, as recited in instant claim 1; which reads upon “each hot-rolled coil is individually covered with an insulating enclosure within 20 minutes after it is unloaded”, as recited in instant claim 5; paragraph [0009]).  Asanuma teaches that “in order to cool the coil at an average cooling rate of 10°C/hr or less in an atmosphere of oxygen concentration of 5% or less, it is possible to cover the coil with a slow cooling cover made of a heat insulating material as described above” (which reads upon “the steel coil is cooled at a cooling rate of <15 °C/hour in the insulating enclosure”, as recited in instant claim 6; paragraph [0028]).  Asanuma teaches that “coiling at a coiling temperature of 500-600°C before the pearlitic transformation is completed; and exposing the coiled steel sheet to an oxygen a step of placing in an atmosphere with a concentration of 5% or less; and a step of cooling the coiled steel plate placed in the atmosphere at an average cooling rate of 10°C/hr or less until the temperature of the steel plate reaches 400°C” (which reads upon “the insulating time of the steel coil in the insulating enclosure is 1-24 hours”, as recited in instant claim 7; paragraph [0006]; it will take 10 hours to cool from 500 to 400 °C at 10°C/hr ; it will take 20 hours to cool from 600 to 400 °C at 10°C/hr).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hou to add coiling, as taught by Asanuma when a coiled product is preferred.  
Each of Hou and Asanuma teach cooling but are silent regarding laminar cooling.  
Wang teaches “firstly the casting slab of about 200 mm in thickness is produced by continuous casting, next it is subjected to reheating and thermal insulation, then to rough rolling and finishing rolling to obtain the steel strip generally greater than 2 mm in thickness, and finally the steel strip is subjected to laminar cooling and coiling to complete the entire hot rolling manufacturing process” (which reads upon “laminar cooling”, as recited in the instant claim; paragraph [0007]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hou to utilize a laminar cooling process, as taught by Wang, in order to obtain a well-regulated cooling rate.  
With respect to the limitation "moving it into a steel coil warehouse along with a transport chain," it would have been obvious to one of ordinary skill in the art to transport and store a coiled steel sheet using conventional steps such as those claimed, in order to store the coiled sheet while it awaits further processing and/or use, with a predictable result of success. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (CN 105734213 A), as machine translated, Asanuma et al. (JP 2001071019 A), as machine translated, and Wang et al. (US 20140373981 A1), as applied to claim 1 above, and further in view of Shuto et al. (US 2014/0193667).
Regarding claim 4, modified Hou teaches the method of claim 1 as stated above.  Asanuma teaches that “the slab equivalent to S45C was finish-rolled at 800°C” (which reads upon “a final rolling temperature is 800-1000 °C”, as recited in instant claim 4; paragraph [0019]).  Asanuma teaches “finish rolling at a temperature above the Ar3 transformation point” (which reads upon “the rough rolling and finish rolling are performed in a temperature zone for complete austenization”, as recited in instant claim 4; paragraph [0029]).  Modified Hou is silent regarding an overall hot rolling reduction rate.  Regarding the subject limitation, in order to carry out the invention of modified Hou, it would have been necessary and obvious to look to the prior art for exemplary values of overall hot rolling reduction rate used in high strength steel hot rolled coils.  Shuto provides this teaching.  Shuto teaches performing first hot rolling in which rolling at a reduction ratio of 40% or more is performed (paragraph [0027]).  Shuto teaches performing second hot rolling in which rolling at a reduction ratio of 30% or more is performed (paragraph [0027]).  Shuto teaches setting the total reduction ratio in the second hot rolling to 50% or more; performing final reduction at a reduction ratio of 30% or more (paragraph [0027]).  Table 2 of Shuto shows reduction ratios of 50-100%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coil of the prior art combination, and adjusting and varying the values of overall hot rolling reduction rate, such as within the claimed ranges, as taught by Shuto, motivated to form a conventional steel coil using known and tested values of overall hot rolling reduction rate predictably suitable for high strength steel hot rolled coils applications.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733